DANA, J.
[¶ 1] Winifred Bradstreet appeals from a judgment entered in the District Court (Houlton, Griffiths, J.) dismissing her complaint for divorce on the ground of forum non conveniens. Contrary to her contention, the District Court acted within the bounds of its discretion in dismissing her complaint. See generally Corning v. Corning, 563 A.2d 379 (Me.1989).
[¶ 2] Ms. Bradstreet describes events that have occurred since her appeal to this Court. She argues these events would affect a forum non conveniens determina*106tion, and asks that, if we are precluded from considering them, we “remand [the case] to District Court for reconsideration of its previous ruling in light of these new events.”
[¶ 3] We may not consider facts that were not before the District Court. M.R.App. P. 5(a); Donald G. ALEXANDER, Maine Appellate Practice § 401(b) (2003). We, however, stay this appeal so that Ms. Bradstreet may, within fourteen days, file an appropriate motion for reconsideration of the order of dismissal pursuant to M.R. Civ. P. 7(b)(1), 7(b)(5), and 60(b)(2) in the District Court. If she does not file this motion within fourteen days, the judgment of the District Court is affirmed.
The entry is:
Appeal stayed. Remanded to the District Court so that appellant may file a motion for reconsideration within fourteen days of this decision. If appellant does not file said motion, the District Court’s judgment is affirmed.